Citation Nr: 1455866	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-05 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  Subsequent to the January 2011 Statement of the Case (SOC), additional evidence was submitted with a waiver of RO initial consideration.

Service connection for thyroid cancer was denied by a February 1997 unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  A February 1997 rating decision (from which the Veteran initiated, but did not perfect, an appeal) denied service connection for thyroid cancer based essentially on a finding that a nexus between his thyroid cancer and the Veteran's service was not shown. 

2.  Evidence received since the February 1997 rating decision includes a statement from a private physician (Board Certified Pathologist) received in May 2007 relating his thyroid cancer to service; relates to an unestablished fact necessary to substantiate the claim of service connection for thyroid cancer; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's thyroid cancer is related to his herbicide exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for thyroid cancer may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  On de novo review, service connection for thyroid cancer is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition, no discussion of the duties to notify and assist is warranted.  

The Veteran has claimed that he has thyroid cancer as a result of his exposure to ionizing radiation and/or herbicides in service.  

This claim was previously denied in a February 1997 rating decision based essentially on a finding that a nexus between his thyroid cancer and the Veteran's service was not shown.  The Veteran   The Veteran filed a notice of disagreement, and a SOC was issued in June 1998.  He did not subsequently file a substantive appeal or submit new and material evidence within a year following the February 1997 rating decision.  Therefore, the February 1997 rating decision is final.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

Since the February 1997 rating decision, the Veteran has advanced an alternative theory of entitlement (that his thyroid cancer is the result of exposure to Agent Orange during his active duty service in the Republic of Vietnam) and submitted additional evidence in support of his claim, including a statement received in May 2007 from A. S. Olivar, Jr., M.D., a Board Certified Pathologist.  In the statement received, Dr. Olivar detailed a thorough review of the Veteran's medical records and opined:  

[The Veteran's] thyroid cancer was also likely induced by his exposure to a potent mutagenic carcinogen such as Agent Orange and other herbicides during his service in Vietnam.  The carcinogenicity of Agent Orange has the potential to cause many different cancers, including thyroid cancer.  Since [the Veteran] served in Vietnam for one year, during which he worked in and traveled through the jungles in Vietnam, I am basing my opinion on the presumption that he was exposed to Agent Orange.  The thyroid gland is a metabolically active gland and vulnerable to metabolic carcinogens such as Agent Orange.  Because [the Veteran] has had no significant environmental or medical exposure to radiation or toxins outside of his service in the Army, it is likely that if his cancer was not caused by service related exposure to radiation, then the cause of his thyroid cancer is his exposure to Agent Orange.

This statement constitutes both new and material evidence as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The claim is reopened.

Having reopened the claim of service connection for thyroid cancer, the Board will consider the matter on the merits.  The Veteran's DD Form 214 and service personnel records reflect 1 year and 1 day of foreign service in Vietnam; therefore, he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Review of the record, including an October 2008 VA examination report, also shows that the Veteran has undergone complete thyroidectomy for papillary carcinoma of the thyroid and has been on replacement thyroid (he was clinically euthyroid on October 2008 VA examination).  Accordingly, as the Veteran is on replacement thyroid for post total thyroidectomy for carcinoma of the thyroid, a current disability is established.

The October 2008 VA examiner opined that it is less likely than not that the Veteran's thyroid cancer is related to Agent Orange exposure because "this is not a form of cancer that has been proven to be caused by Agent Orange."  The examiner offered no explanation of rationale for the opinion provided and included no discussion of the opinion in support of the Veteran's claim from Dr. Olivar, which was already in the record.  

Although thyroid cancer is not on the list of statutory presumptions, a veteran may still demonstrate service connection with proof of actual or direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  As the October 2008 VA examiner failed to consider direct causation and provided no explanation of rationale for the opinion provided, the examiner's opinion is lacking in probative value.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).

The Board finds Dr. Olivar's opinion to be the most probative evidence in this matter, and persuasive.  Dr. Olivar has opined that the Veteran's thyroid cancer was the direct result of his Agent Orange exposure.  The opinion, by a Board Certified Pathologist, is accompanied by a detailed explanation of rationale, reflecting consideration of the Veteran's complete medical history with reference to supporting clinical data.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for thyroid cancer is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for thyroid cancer is granted.

Entitlement to service connection for thyroid cancer is granted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


